Citation Nr: 1241985	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, to include as a result of exposure to asbestos and chemical agents.

2.  Entitlement to service connection for osteoarthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.  He also had a period of active duty for training in the Army Reserve from July 22, 1972 to August 5, 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran testified at a video conference hearing.

In February 2009 and February 2012, the Board remanded both claims for additional development.  The claims have been returned to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Coronary artery disease was not diagnosed in service or for many years thereafter, and there is no competent medical evidence linking the disorder to service.

2.  Osteoarthritis of the thoracolumbar spine was not diagnosed in service or for many years thereafter, and there is no competent medical evidence linking the disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for coronary artery disease, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for osteoarthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in May 2007 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in October 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony. 

In February 2009, and again in February 2012, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC for additional development.  The actions requested in the prior remands have been undertaken.  In this regard, additional VA treatment records were obtained, VA heart and spine examination were conducted in May 2010, and more VA treatment records were obtained and clarifying opinions by a VA physician were obtained in February 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis and cardiovascular-renal disease may be presumed to have been incurred in service, if the evidence shows that either disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease as a result of being exposed to asbestos and chemical agents while performing his duties as a carpenter without adequate breathing protection during active service from September 1955 to September 1958.  He claims that such in-service exposures cased the development of calcification in his lungs, coronary arteries, and aortic arch.  As a result, when it came time for him to undergo coronary bypass surgery, he stated that his doctors were only able to perform a 
four-way bypass instead of the necessary five- or six-way bypass.

The Veteran's service treatment records are negative for any complaints, diagnosis or treatment or coronary artery disease.  However, in July 1957, it was noted that the Veteran had complained of sharp precordial pain, but that current heart findings were negative.  Current medical evidence shows that the Veteran is diagnosed as having coronary artery disease and that he underwent a coronary artery bypass graft in November 2006.

In the February 2010 remand, the Board noted that the Veteran's claim for service connection for coronary artery disease on a secondary basis as due to mediastinal lymphadenopathy was rendered moot because that disorder was not service connected.  However, the Board directed that the Veteran be scheduled for a VA heart examination.  The examiner was instructed to provide an opinion concerning whether it was at least as likely as not that the Veteran's claimed heart disability was related to any incident of service, including his documented complaint of precordial pain in July 1957 as well as the alleged exposure to asbestos and chemical agents from September 1955 to September 1958.

The Veteran was afforded a VA heart examination in May 2010.  Physical examination and diagnostic testing revealed that the Veteran had a history of coronary artery disease, history of prior myocardial infarction, prior coronary artery bypass surgery and implantation of pacemaker and defibrillator.  The examiner stated that he could find no strong evidence to support the contention that the Veteran's coronary artery disease is service-connected.  The examiner noted that the Veteran's coronary artery disease first manifested itself in the 1990's and he "did not think that one can attribute his coronary artery disease to his exposure to asbestosis."  

Following appellate review in February 2012, the Board noted that the examiner did not specifically address whether the Veteran's heart disability is in any way related to his documented in-service complaint of precordial pain in July 1957.  Moreover, the examiner did not provide a rationale for why the Veteran's coronary artery disease was not related to his exposure to asbestos.  The Board remanded the claim for a clarifying opinion from the same VA examiner, if available.    

An opinion was provided in February 2012 by a different VA physician as the VA examiner who conducted the May 2010 heart VA examination was no longer employed by the VA.  The physician noted that the claims file and VA records were reviewed prior to providing an opinion.  The physician noted that the Veteran has a history of coronary artery disease, status post coronary artery bypass graft, 2007.  The physician also noted that the Veteran has a history of hypertension and type 2 diabetes mellitus, at least dating back to 2000 (per his private medical records).  In addition, the physician noted that the Veteran had an isolated episode of precordial pain in service in July 1957 with subsequent development of coronary artery disease years later.  The physician emphasized that subsequent periodic examinations dated in September 1958 and February 1971 did not document any heart condition.  The physician explained that the Veteran's alleged exposures to asbestos and chemical agents from September 1955 to 1958 are not established risk factors for coronary artery disease.  However, the physician explained that the Veteran does have nonservice related risk factors for coronary artery disease, including hypertension, diabetes mellitus, and hyperlipidemia.  The physician concluded that "given the isolated incident of his sharp pain in 1957 with no documented heart disease until many years later in the setting of having established risk factor for coronary artery disease makes this episode of percordial pain less likely as not related to his current coronary artery disease.  As well, his exposures to asbestos and chemical agents from September 1955 to September 1958 are less likely as not related to his current coronary artery disease (given that they are not established risk factors for coronary artery disease)."        

The medical evidence of record establishes that the Veteran currently has coronary artery disease, status post coronary artery bypass graft.  The preponderance of the medical record, however, shows that the Veteran's coronary artery disease is not related to any incident of service.  The May 2010 VA examiner concluded that there was no strong evidence to show that the Veteran's coronary artery disease was manifested in service as it was first diagnosed in the 1990's, which is several years following his discharge from service.  This length of time weighs against the claim. See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Moreover, the February 2012 VA physician specifically took into consideration the Veteran's documented complaint of precordial pain in July 1957 as well his exposure to asbestos and chemical agents from September 1955 to September 1958 but ultimately concluded that the medical evidence did not support the Veteran's contentions.  With regard to the precordial pain in July 1957, the physician explained that this was an isolated incident without further documented cardiac complaints for many years.  Further, the physician noted that the Veteran has non-service related risk factors for heart disease.  With regard to exposure to asbestos and chemical agents from September 1955 to September 1958, the physician explained that such are not risk factors for coronary artery disease.  The physician reviewed the claims file and provided an adequate rationale for her conclusions.  As such, the February 2012 addendum is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  

Additionally, there is no medical evidence to show that coronary artery disease was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, as the Veteran is not service connected for mediastinal lymphadenopathy, there is no basis to establish secondary service connection for coronary artery disease as due to mediastinal lymphadenopathy.  See 38 C.F.R. § 3.310.  Accordingly, service connection for coronary artery disease, status post coronary artery bypass graft, to include as a result of exposure to asbestos and chemical agents, must be denied.
 
Thoracolumbar Spine

The Veteran contends that he is entitled to service connection for a thoracolumbar spine disability as result of injuring his back in service while performing heavy lifting during his engineering training at Fort Leonard Wood, Missouri in January 1956.  

The service treatment records show that in January 1956, the Veteran was treated for a lower back injury with all-purpose capsules.  In February 1956, he was seen for a follow-up for his back and was once again prescribed all-purpose capsules. 

Current medical evidence shows that the Veteran was diagnosed as having osteoarthritis of the thoracolumbar spine. 

At his November 2009 hearing, the Veteran acknowledged that, after he went to sick call in service in early 1956, he did not seek any additional treatment for his low back until after the recent discovery of a low back condition.  However, he testified that he did have problems with low back pain on and off since the time of his in-service injury.

In the February 2010 remand, the Board directed that the Veteran be scheduled for a VA spine examination.  The examiner was instructed to provide an opinion concerning whether it was at least a likely as not that any current low back disability arose during service or is otherwise related to any incident of service.  The examiner was asked to specifically address the Veteran's documented treatment for low back pain in January and February 1956.

The Veteran was afforded a VA spine examination in May 2010.  Physical examination revealed a diagnosis of progressive arthritis secondary to aging process.  With respect to an opinion, the examiner felt that it would be speculation as there was no evidence at all that the Veteran had seen a private doctor or a VA physician for his reported back problems.  He noted that the diagnostic tests revealing a disease process of the spine were aimed at determining metastatic disease of the prostate.   

Following appellate review in February 2012, the Board noted that the examiner did not specifically address the Veteran's documented complaints of back pain on two occasions during service as well as the Veteran's reports of on and off back pain since his in-service injury.  The Board remanded the claim for a clarifying opinion from the same VA examiner, if available.    

An opinion was provided in February 2012 by a different VA physician as the VA examiner who conducted the May 2010 spine VA examination was no longer employed at the same VA Medical Center (VAMC).  The physician noted that the claims file and VA records were reviewed prior to providing an opinion.  The physician noted that the Veteran had an episode of back pain in service in 1956.  Follow-up periodic examination in September 1958 and February 1971 were negative for any back trouble and back exams were normal.  The physician reported that there was no objective documentation in the private or VA medical records of any chronic back condition.  The physician agreed with the opinion of the prior spine examiner that his degenerative findings are age-related and felt that it is less likely as not related to service.  

In this case, the medical evidence of record demonstrates a current diagnosis of osteoarthritis of the thoracolumbar spine.  However, there is no medical evidence that serves to link the thoracolumbar spine disorder to the documented back treatment during service or another event or incident of service.  In fact, the medical opinion provided by the February 2012 VA physician establishes that the claimed thoracolumbar spine disability is not related to service.  The conclusion was supported by a clear rationale.  Significantly, the physician took into consideration the Veteran treatment for back pain during service as well as his reports of periodic back pain since the in-service treatment but ultimately concluded that the medical evidence did not support the Veteran's contentions.  Specifically, the VA physician noted that that the treatment in service did not appear to be chronic as there was no medical evidence of a back disorder until many years after service and ultimately concurred with the May 2012 VA examiner that the condition is age-related.  The physician reviewed the claims file and provided an adequate rationale for her conclusions.  As such, the February 2012 addendum is highly probative.  See Nieves-Rodriguez, supra.  There is no medical opinion to the contrary.  

Additionally, there is no medical evidence to show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, on this record, service connection for osteoarthritis of the thoracolumbar spine must be denied.


Other Considerations

The Veteran contends that his current coronary artery disease and back condition are due to his military service.  Although he is competent to state his symptoms, the Veteran is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the etiology or progression of any current coronary artery disease or thoracolumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Heart and spine disabilities require medical testing and expertise to diagnose and evaluate.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current coronary artery disease and thoracolumbar condition is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The opinions of record were rendered by VA physicians who have the training and expertise to render such opinions.  Thus, the opinions by the VA physicians are entitled to significantly greater weight than the Veteran's lay opinions. 

In summary, the preponderance of the competent and probative evidence is against the claims for service connection for coronary artery disease and osteoarthritis of the thoracolumbar spine.  Accordingly, the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for coronary artery disease, status post coronary artery bypass graft, to include as a result of exposure to asbestos and chemical agents, is denied.

Service connection for osteoarthritis of the thoracolumbar spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


